Citation Nr: 1454470	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Appellant alleges that he had World War II service as a recognized guerilla in the service of the U.S. Armed Forces for the Far East from October 1942 to February 1946.  The Appellant's status as a veteran is the issue on appeal. 

This matter is again before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In July 2010, the Board remanded the claim for further development.  

In February 2013, the Appellant testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing is of record. 

In March 2013, the Board denied the Appellant's claim of legal entitlement to the one-time payment from the FVEC Fund.  In October 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 Joint Motion, the parties agreed that VA had not satisfied its duty to assist the appellant in finding that he is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Specifically, 38 C.F.R. § 3.203(c), requires VA to verify from the "service department" when a claimant has not submitted the requisite documents to establish that he or she is a veteran for VA benefits purposes.  It was noted that the Court recently confirmed that absent evidence of  a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department.  Tagupa v. McDonald, --- Vet. App. ----, 2014 WL 4199213 (Aug. 26, 2014).

In developing the appellant's claim in this case, the RO has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Specifically, the RO requested service verification on several occasions from the National Personnel Records Center (NPRC) in accordance with policies and procedures in place at that time.  Because the verifications of service issued by NPRC do not meet the criteria of 38 C.F.R. § 3.203(c), however, this case must be remanded for verification of service by an appropriate United States service department or an agency to which the authority has been properly delegated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct the appropriate development to verify whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to include verification of service by an appropriate United States service department or agency to which the authority has been properly delegated.

2. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered. If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




